Citation Nr: 0917330	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA purposes and if so, whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to dependency and indemnity 
compensation (DIC) benefits based on service-connected cause 
of death.

2. Whether there was clear and unmistakable error (CUE) in an 
October 27, 1980 rating decision that denied entitlement to 
death benefits, to include DIC and death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  The appellant was the Veteran's spouse at the time of 
his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In February 2009, the appellant testified at a personal 
hearing before the undersigned, via videoconference.  A 
transcript of the hearing is associated with the claims file.

The issue of whether there was CUE in an October 27, 1980 
rating decision that denied entitlement to death benefits, to 
include DIC and death pension, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant remarried in August 1991, at the age of 42, and 
she was married at the time of her application to reopen her 
claim for DIC benefits in March 2004.

CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to service-connected DIC benefits have not been met.  38 
U.S.C.A. §§ 101, 5121 (West 2002; 38 C.F.R. §§ 3.50, 3.1000 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the appellant's appeal is 
wholly dependent on interpretation of the relevant VA 
statutes and regulations.  Thus, as no reasonable possibility 
exists that any further factual development would assist in 
substantiating the claim, should any deficiencies of VCAA 
notice or assistance exist, they are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  
Moreover, because the claim is being denied as a matter of 
law, no further development under the VCAA is warranted.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(deficiency of VCAA notice is not prejudicial when a benefit 
could not be awarded as a matter of law); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).

II. Analysis

The appellant seeks retroactive DIC benefits for the period 
from the Veteran's death in July 1980 until her remarriage in 
August 1991.  Her claim for DIC benefits was originally 
denied in an October 1980 RO decision on the basis that the 
cause of the Veteran's death was not service connected, and 
she did not appeal.  The next communication from the 
appellant with respect to this claim was a March 2004 
application to reopen her claim for DIC benefits.  Thus, the 
October 1980 decision is final.  38 U.S.C. § 4005(c) (1976) 
[38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1980) [§§ 3.104, 20.302, 20.1103 
(2008)].  

Prior to a determination with respect to whether VA benefits 
are warranted in a particular case, there is a preliminary 
threshold issue as to whether the appellant qualifies as a 
claimant under Title 38.  In this case, the appellant must be 
deemed to be a "surviving spouse" for purposes of 
entitlement to DIC benefits.  DIC benefits are payable to the 
surviving spouse, child, or parent of a Veteran who died of a 
service-connected cause after December 31, 1956.  38 C.F.R. § 
3.5.  "Surviving spouse" is defined as a person of the 
opposite sex who was validly married to the Veteran at the 
time of death; who lived with the Veteran continuously from 
the date of marriage to the date of death (except where there 
was a separation which was due to the misconduct of, or 
procured by, the Veteran and without the fault of the 
spouse); and who has not remarried or lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In addition, the 
spouse of a deceased Veteran who remarries after the age of 
57 remains eligible for DIC benefits.  38 U.S.C.A. § 
103(d)(2)(B); 38 C.F.R. § 3.55(a)(10)(ii).

The appellant filed her application to reopen her claim for 
DIC benefits in March 2004.  She had remarried in August 
1991, and although she states in a May 2000 submission that 
she was separated from her husband, the record does not 
reflect that the marriage was, at any time, terminated by 
death or divorce.  Documents in the file show the appellant 
was born in December 1949, and she stated in June 2006 that 
she was then 57.  Thus, she was under the age of 57 when she 
remarried, and she was married at the time she filed her 
claim to reopen her claim for DIC benefits in March 2004.  
Consequently, for VA compensation purposes, the appellant is 
not considered the Veteran's surviving spouse.

The appellant argues that she should be entitled to receive 
DIC benefits retroactively for the period in which she was 
eligible, that is, from the Veteran's death in July 1980 
until her remarriage in August 1991.  Under the provisions of 
38 C.F.R. § 3.400, the effective date of an award of DIC 
benefits is the date the claim is received by VA or the date 
entitlement arose, whichever is later.  If the claim is 
received within one year of the Veteran's death, the 
effective date is the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110.  As discussed above, the 
record shows that the appellant was denied DIC benefits in 
October 1980, she did not appeal this decision, and she filed 
her claim to reopen in March 2004.  Thus, any benefits 
awarded in connection with the instant claim would go into 
effect the date the claim was received in March 2004, when 
the appellant was not eligible for such benefits.

In conclusion, because she was remarried when she filed her 
claim, the appellant is no longer a surviving spouse under VA 
regulations, and she is therefore, not eligible to receive 
DIC benefits at this time.  Therefore, her March 2004 claim 
must be denied as a matter of law.




ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for VA purposes is denied. 

REMAND

In May 2005, the appellant filed a claim of CUE in the 
October 1980 RO decision, and the claim was denied by the RO 
in a September 2006 rating decision.  A review of the 
appellant's submissions after this decision shows that she 
was continuing to argue that the October 1980 decision was 
incorrect.  Liberally construing these statements, the Board 
interprets the appellant's August 2007 submission as a notice 
of disagreement (NOD) with the September 2006 rating 
decision.  As a result, a statement of the case must be 
issued with regard to this claim.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

Issue an SOC to the appellant and her 
representative in response to the 
August 2007 NOD with regard to the 
September 2006 denial of her claim of 
CUE in the October 1980 rating 
decision.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


